— Appeals from judgments, Supreme Court, New York County (James A. Yates, J.), rendered April 17, 2008, convicting defendants, after a nonjury trial, of violation of the Donnelly Act (General Business Law §§ 340, 341), and sentencing each defendant to an intermittent term of imprisonment of 16 weekends concurrent with five years’ probation, and 250 hours of community service, unanimously dismissed as moot. The judgments appealed from have been vacated by an order of Supreme Court, New York County entered July 2, 2010 (28 Mise 3d 1217[A], 2010 NY Slip Op 5137'9[U] [2010]), and the parties have agreed that the People’s appeal from that order is withdrawn. Concur — Gonzalez, P.J., Catterson, McGuire and Renwick, JJ.